SCHEB, Acting Chief Judge.
In the final judgment dissolving the parties’ marriage, the court made provisions *1071for alimony, awarded custody of the two-year old child to the wife (appellee) and imposed appropriate support requirements on the husband (appellant). Paragraph nine of the final judgment stipulated:
9. The Husband will be required to provide for a college education for the child should the academic performance and the wishes of the child indicate the desirability of such education past the high school level.
Appellant correctly points out that it would be error for the trial court to require him to pay for the child’s education past the age of majority. Therefore, we construe paragraph nine as not imposing any financial responsibility upon appellant after his daughter attains eighteen years of age. Whether the parties’ child will still be dependent past the age of majority should be determined by the court, if requested, at such time as the daughter attains her majority. Cyr v. Cyr, 354 So.2d 140 (Fla. 2d DCA 1978).
As construed, we affirm the final judgment of dissolution in all respects.
DANAHY and SCHOONOVER, JJ., concur.